Title: Peter Minor to Thomas Jefferson, 15 November 1813
From: Minor, Peter
To: Jefferson, Thomas


          Dear Sir Ridgeway  Nov. 15. 1813
          I stated to you the other day in conversations that I believed the directors of the Rivanna Company were entirely satisfied with the Law respecting the navigation of our River, as it was amended last year winter by the Senate; A copy of which you have Seen. I have now the pleasure of confirming that statement. The matter has been agitated in
			 full meeting & decided unanimously that the passage of such a law would comprehend every object of their petition to the last assembly: And if you have no objection to it they will petition that the Bill as amended may pass into a Law.
          The objects of their late petition to the assembly were Simply these. 1st To get the Tolls reduced, which had been fixed So high as effectually to prohibit the passage of all produce, And as they had built Locks which would require from time to time rebuilding & repairs 2dly to get their charter extended or perpetuated for the purpose of keeping up these locks, after the Company would be dissolved by the provisions of the first law. This was the extent of ther their petition.
          It never was their intention to demand toll any where but at the Locks, nor upon any lading but what passed the locks This I am induced to mention from an Idea that you have been impressed with a contrary belief.
          Nor did they ever think of demanding Toll upon your Property, but at all times to grant you a free use of the Locks in consideration of your granting  to them the use of your canal.
          The amendments proposed by the Senate seems seem to have been predicated upon a Supposition that the directors would act contrary to the above statement I assure you they never had such an intention.—It remains to be settled, (& on this point the directors have instructed me to consult you) How far you consider Your self bound to grant them the use of Your canal for the purposes of Navigation, a Scite for their Toll House &c. & in
			 what way you will have this obligation expressed; Whether by a contract or a Grant as formerly proposed, to be recorded here, or by Some provision which by your consent might be incorporated in the Law. For the satisfaction of those for whom they act, they deem Some act of this Sort on your part necessarywith the highest Esteem & respect I remain &c.
          P.
            Minor.
        